Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 3/04/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 15-31 and 33-35.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 has been considered by the examiner.


Ex Parte Quayle

	This application is in condition for allowance except for the following formal matters: 


Claim Objections
Claim15, 18, and 26 are objected to because of the following informalities:  
“Conductive via” should be changed to “through via” to be consistent with the written description that supports it.
Appropriate correction is required.

Allowable Subject Matter

Claims 15-31 and 33-35 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 15, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including removing the mask and exposed portions of the seed layer to form a first under-bump metallurgy (UBM) comprising remaining portions of the seed layer and the conductive material, the first UBM having a first via portion in the second opening and having a first bump portion in the third opening, the first UBM being physically and electrically coupled to the metallization pattern.

Regarding Claim 18, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including patterning the dielectric layer according to a first pattern, the first pattern having first portions, each of the first portions of the first pattern having a different first width, the patterning forming first openings in the dielectric layer corresponding to the first portions of the first pattern, the first openings in the dielectric layer exposing a first landing pad of the metallization pattern.

Regarding Claim 26, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a first under-bump metallurgy (UBM) having a first bump portion and a second via portion, the second via portion disposed in the second opening, the first bump portion extending along the second dielectric layer, the first bump portion having a third width and a third thickness, a ratio of the third thickness to the second thickness being from 1.5 to 2.33; and forming a second UBM having a second bump portion and a third via portion, the third via portion disposed in the third opening, the second bump portion extending along the second dielectric layer, the second bump portion having the third width and the third thickness.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.
	

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899